DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 14 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 14 recites the limitation "the first electrode" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner treats claim 14 as though it depends from claim 13.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6, 8, 9, 11-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0209656 (“Young”) in view of US 5,835,458 (“Bischel”).
Regarding claim 1, Young teaches a single-photon source device (2) comprising:  a substrate (16); a straight waveguide (13) extending in a first direction on the substrate; a first coupling layer which is provided on the straight waveguide and has a first point defect (pars. [0030], [0174]);  and at least one first electrode (17, 22) which is adjacent to the first point defect and provided on the first coupling layer. 
Young does not teach a ring waveguide which is adjacent to the straight waveguide and provided on the substrate; and at least one second electrode provided on the ring waveguide. Bischel teaches a ring waveguide (772) which is adjacent to a straight waveguide (752) and provided on a substrate (Fig. 28); and at least one second electrode (761) provided on the ring waveguide. It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the device of Young with the ring waveguide of Bischel. The motivation would have been to allow for switching transmission of a given frequency without retroreflection (col. 42, lines 20-24).

Regarding claims 2 and 6, the additional limitation of a second coupling layer which is provided on the ring waveguide and has a second point defect adjacent to the first point defect would appear to involve mere duplication of parts. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). As such, it would have been obvious to one of ordinary skill in the art at the effective filing date to duplicate the coupling layer and defect of Young. The motivation would have been to provide additional radiation guidance within the device, as desired.
Regarding claim 8, the additional limitation of the first coupling layer has a ship shape appears to involve a mere change in shape. It has been held that mere changes in shape are insignificant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). As such, it would have been obvious to one of ordinary skill in the art at the effective filing date to change the shape of the first coupling layer of Young so as to be a ship shape. The motivation would have been to provide desired levels of coupling.
Regarding claim 9, Young teaches that each of the straight waveguide and the ring waveguide comprises silicon or silicon nitride (par. [0027]).  
Regarding claim 11, Young teaches a single-photon source device (2) comprising: 
a substrate (16); a straight waveguide (13) which is provided on the lower clad layer and extends in a first direction; a first coupling layer which is provided on the straight waveguide and has a first point defect (pars. [0030], [0174]).
	Young does not teach a lower clad layer provided on the substrate; and a ring waveguide which is provided adjacent to the straight waveguide and disposed on the lower clad layer. Bischel teaches a lower clad layer provided on a substrate (Fig. 16); and a ring waveguide (772) which is provided adjacent to a straight waveguide (752) and disposed on the lower clad layer.
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the device of Young with the ring waveguide of Bischel. The motivation would have been to allow for switching transmission of a given frequency without retroreflection (col. 42, lines 20-24).
The additional limitation of a second coupling layer which is provided on the ring waveguide and has a second point defect adjacent to the first point defect would appear to involve mere duplication of parts. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). As such, it would have been obvious to one of ordinary skill in the art at the effective filing date to duplicate the coupling layer and defect of Young. The motivation would have been to provide additional radiation guidance within the device, as desired.
Regarding claim 12, Bischel teaches an upper clad layer which is provided on the lower clad layer on the outside of the straight waveguide and the ring waveguide (Fig.16).  
Regarding claim 13, Young teaches  a first electrode (17, 22) which is provided on the first coupling layer and the upper clad layer on one side of the first point defect.  




Regarding claim 16, Young teaches a single-photon source system comprising: a first light source (par. [0006]) configured to provide first light; and a single-photon source device (2) which is provided on one side of the first light source and uses the first light to generate a single photon, wherein the single-photon source device comprises: a substrate (16); a straight waveguide (13) extending in a first direction on the substrate;  a first coupling layer which is provided on the straight waveguide and has a first point defect (pars. [0030], [0174]);  at least one first electrode (17, 22) which is adjacent to the first point defect and provided on the first coupling layer.
Young does not teach a ring waveguide which is adjacent to the straight waveguide and provided on the substrate; and at least one second electrode provided on the ring waveguide. Bischel teaches a ring waveguide (772) which is adjacent to a straight waveguide (752) and provided on a substrate (Fig. 28); and at least one second electrode (761) provided on the ring waveguide. It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the device of Young with the ring waveguide of Bischel. The motivation would have been to allow for switching transmission of a given frequency without retroreflection (col. 42, lines 20-24).
Regarding claim 17, the additional limitation of a second light source would appear to involve mere duplication of parts. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). As such, it would have been obvious to one of ordinary skill in the art at the effective filing date to duplicate the light source of Young. The motivation would have been to provide additional radiation guidance within the device, as desired.
Regarding claim 18, Young teaches that each of the first light source and the second light source comprises a light emitting diode or a laser diode (ar. [0006]).  
Regarding claim 19, Young teaches a beam splitter (Figs. 21-23) provided between the first light source and the second light source.  
Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Bischel as applied to claims 1 and 12 above, and further in view of 
US 2012/0051689 (“Okayama”).
Bischel teaches a lower clad layer below the straight waveguide and the ring waveguide (Fig. 16). Neither Young nor Bischel teaches that each of the upper clad layer and the lower clad layer comprises silicon oxide.  Okayama teaches upper and lower clad layers comprising silicon oxide (par. [0070]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the clad layers of Young in view of Bischel so as to comprise silicon oxide, as taught by Okayama. The motivation would have been to provide electrical insulation. 
Allowable Subject Matter
Claims 3-5, 7, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 3 and 4, the prior art of record, whether taken individually or in combination, and when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that each of the first coupling layer and the second coupling layer comprises silicon carbide.  
Regarding claim 5, the prior art of record, whether taken individually or in combination, and when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that each of the ring waveguide and the second coupling layer has a circular shape.  
Regarding claim 7, the prior art of record, whether taken individually or in combination, and when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that the first electrode is provided on one side of the first point defect, and  the second electrode is provided on the other side of the second point defect and disposed inside the second coupling layer and the ring waveguide.  
Regarding claim 14, the prior art of record, whether taken individually or in combination, and when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious a second electrode which faces the first electrode and is provided on the second coupling layer and the upper clad layer on the other side of the second point defect.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY M BLEVINS/Primary Examiner, Art Unit 2874